department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date uil certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination to you effective june 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax years ended december 20xx and december 20xx it was determined that your organization failed to meet the membership requirements set forth in regs c -1 b therefore you do not qualify for continued exemption under sec_501 you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for tax years ended december 20xx and december 20x and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven't been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosure publication department of the treasury fi internal_revenue_service tax exempt and government entities irs exempt_organizations examinations commerce street ms dal dallas tx date april6 taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter letter rev catalog number 34809f the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely paul a marmolejo director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f year period ended 20xx12 20xx12 20xx12 schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number issues does the under sec_501 of the internal_revenue_code the code or irc the organization qualify for exemption should the organization’s tax exempt status under sec_501 of the code be revoked facts according to their articles of incorporation the organization was incorporated on june 20xx with the stated exempt_purpose to operate the related lawful activities and the organization has not filed form_1024 in order to receive a determination_letter prior to making contact with the organization the examining agent attempted to secure the administrative record from exempt_organization determinations the examining agent was informed that no record exists however internal irs records indicate that the organization is exempt under sec_501 on their form_990 for the tax years ended december 20xx 20xx and 20xx the organization filed as an organization described in sec_501 the organization's activities include the operation a social_club for the enjoyment and pleasure of their members and guests the social_club operated by the organization has a bar kitchen and dining room they also have small games of chance the members of the organization have to pay for all drinks food and small games that are enjoyed by their guests the organization makes several donations to local charities each year and provides funds to local schools_for scholarships the organization does not participate in any political or legislative activities or expenditures the organization does not own any real_estate or buildings they rent the building that contains the social_club facilities from entities they do not have a catering license they are not allowed to rent the facility to any outside and social members both membership classes enjoy equal rights to the use of the the organization’s membership classes are regular members who are members of the club however only regular members have a vote and can hold office according to their membership records for the year ended december 20xx there were a total of x xxx members there were xxx regular members including xx life members and x xxx social members form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx12 20xx12 20xx12 law sec_501 exemption from tax on corporations certain trusts etc a exemption from taxation -an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 c a post or organization of past or present members of the armed_forces_of_the_united_states or an auxiliary unit or society of or a_trust or foundation for any such post or organization c a organized in the united_states or any of its possessions c b at least percent of the members of which are past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows widowers ancestors or lineal_descendants of past or present members of the armed_forces_of_the_united_states or of cadets and c c no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_7428 declaratory judgments relating to status and classification of organizations under sec_501 etc a creation of remedy -in a case of actual controversy involving - a a determination by the secretary - a e with respect to the initial qualification or continuing qualification of an organization as an organization described in sec_501 other than paragraph or d and exempt from tax under sec_501 or sec_7428 a failure by the secretary to make a determination with respect to an issue referred to in paragraph upon the filing of an appropriate pleading the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia may make a declaration with respect to such initial qualification or continuing qualification or with respect to form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx12 20xx12 20xx12 such initial classification or continuing classification any such declaration shall have the force and effect of a decision of the tax_court or a final judgment or decree of the district_court or the court of federal claims as the case may be and shall be reviewable as such for purposes of this section a determination with respect to a continuing qualification or continuing classification includes any revocation of or other change in a qualification or classification b limitations - b petitioner -a pleading may be filed under this section only by the organization the qualification or classification of which is at issue b exhaustion of administrative remedies -a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service an organization requesting the determination of an issue referred to in subsection a shall be deemed to have exhausted its administrative remedies with respect to a failure by the secretary to make a determination with respect to such issue at the expiration of days after the date on which the request for such determination was made if the organization has taken in a timely manner all reasonable steps to secure such determination b time for bringing action -lif the secretary sends by certified or registered mail notice of his determination with respect to an issue referred to in subsection a to the organization referred to in paragraph no proceeding may be initiated under this section by such organization unless the pleading is filed before the 91st day after the date of such mailing d subpoena power for district_court for district of columbia -in any_action brought under this section in the district_court of the united_states for the district of columbia a subpoena requiring the attendance of a witness at a trial or hearing may be served at any place in the united_states taxpayer’s position the organization has verbally agreed to the revocation of their exempt status under sec_501 of the code form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items 20xx12 20xx12 20xx12 government’s analysis position to be exempt under sec_501 the organization must meet the membership requirements found in sec_1_501_c_19_-1 and the organizational requirements and operational requirements set forth in sec_1_501_c_19_-1 failure of any of these requirements precludes exemption under sec_501 the first test is the membership test found in sec_1_501_c_19_-1 those requirements are at least of the members must be present or former members of the united_states armed_forces at least of the members must be present or former members of the u s armed_forces cadets who are students in a college or university rotc program or at an armed services academy or spouses widows or widowers ancestors or lineal_descendants of such persons when applying the test requirement no more than of the total membership may be non-veterans of the at least of the members must be widows or widowers spouses parents children or grandchildren of veterans or cadets after the membership test is passed in order to meet the organizational and operation requirements the activities of the organization must meet one or more of the eight requirements set forth in sec_1_501_c_19_-1 promote the social welfare of the community as defined in sec_1_501_c_4_-1 sec_2 assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of deceased veterans for example providing color guard services for a veteran’s funeral form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items 20xx12 20xx12 20xx12 provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors conduct programs for religious charitable scientific literary or educational_purposes sponsor or participate in activities of a patriotic nature provide insurance benefits for its members or dependents of its members or both or provide social and recreational activities for its members finally no part of the earnings_of the organization can inure to the benefit of private shareholders or individuals the analysis must begin with the membership test there are x xxx members of the organization of this amount xxx are regular members which include dues paying members and life members these members are members of and are veterans who served during a time of conflict so xx of the total members are veterans that served during members and make up xx of the total membership in the organization to be fair some of these social members did serve in the military during peace time however their number would not lead to a different result the remaining x xxx members are social it is the government's position that the qualify for exemption under sec_501 of the internal_revenue_code because they fail the membership test under sec_1_501_c_19_-1 does not it is the government’s position that the status under sec_501 of the internal_revenue_code should be revoked effective january 20xx tax exempt form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended explanations of items 20xx12 20xx12 20xx12 conclusions it is the government’s position that the qualify for exemption under sec_501 of the internal_revenue_code because they fail the membership test under sec_1_501_c_19_-1 does not it is the government’s position that the exempt status under sec_501 of the internal_revenue_code should be revoked effective january 20xx tax the estimated_tax due for the year ended december 20xx is calculated as follows total revenues net of direct expenses as reported on form_990 total functional expenses as reported on form_990 net_income_tax rate per sec_11 of the internal_revenue_code estimated income_tax due dollar_figurexxx xxx xxx xxx dollar_figurex xxx xx sxxx the estimated_tax due for the year ended december 20xx is calculated as follows total revenues net of direct expenses as reported on form_990 total functional expenses as reported on form_990 net_income_tax rate per sec_11 of the internal_revenue_code estimated income_tax due dollar_figurexxx xxx dollar_figurexxx xxxk dollar_figurexx xxx xx dollar_figurex the estimated_tax due for the year ended december 20xx could not be determined because the form_990 has not been filed if you agree to the findings of this report please sign the enclosed form_6018 we request that you prepare and submit forms for the tax years ended december 20xx 20xx and 20xx checks for the tax due should be made payable to the united_states treasury these forms and any payment should be sent to the examining agent within days from the date of this letter to insure proper processing this case is subject_to mandatory review after mandatory review approves they will issue the final letter revoking your tax exempt status under sec_501 of the internal_revenue_code if you do not agree please follow the instructions in letter publication and publication form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx12 20xx12 20xx12 if we do not hear from you within days from the date of this letter we will issue a final revocation letter separate reports will be issued for the employment_tax and backup withholding issues form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
